Citation Nr: 1700234	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for arthritis of the lumbar spine.

2. Entitlement to an initial compensable rating for a right knee disability.

3. Entitlement to an initial compensable rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Army from May 1974 through May 1978 and from June 1982 through August 1995.  He also had approximately three years of inactive service with the Army National Guard between 1978 and 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing before the Board.  A hearing was initially scheduled in May 2015.  In May 2015, prior to the scheduled hearing, the Veteran submitted a statement withdrawing his hearing request, indicating he would submit remaining evidence by mail.  The hearing request has been withdrawn and the Board may proceed to the merits without a hearing.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts in a September 2012 notice of disagreement that his disability award as it stands should be increased, and avers in his November 2016 appellate brief that the record is too old to adequately evaluate his disabilities.  The Veteran last underwent a VA examination in August 2011, over five years ago.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his lumbar spine, right knee, and left knee disabilities.
During the course of this claim and appeal, the Veteran has never reported receiving VA or private treatment for his knees or back.  If he has received any treatment for these conditions since 2011, he should either advise the RO of this fact so attempts can be made to get any relevant records, or he can submit the records himself directly to VA.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination of his service-connected lumbar spine, right knee, and left knee disabilities.

2. Then, after any needed development, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

